Case 1:99-mc-09999 Document 1152 Filed 10/15/20 Page 1 of 3 PageID #: 115962




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

    W. R. Grace & Co.-Conn.,

                  Petitioner,

           v.

    Black Diamond Capital Management, L.L.C.             Case No. __________________
       Serve on Resident Agent:
       The Corporation Trust Company
       Corporation Trust Center
       1209 Orange Street
       Wilmington, Delaware 19801
                  Respondent.

    Vertellus Holdings LLC, et al.
                                                                  Underlying Case:
                  Plaintiffs,
                                                        Case No. 1:18-CV-03298-SAG-ADC
           v.
                                                             United States District Court
    W. R. Grace & Co.-Conn.,                                 for the District of Maryland

                  Defendant.



                   MOTION TO SEAL PETITIONER’S RULE 45 MOTION
                     TO COMPEL COMPLIANCE WITH SUBPOENA

          W. R. Grace & Co.-Conn. (“Grace”), pursuant to the Federal Rules of Civil Procedure,

the Local Rules of the District of Delaware, and the parties’ Stipulated Protective Order,

respectfully asks the Court for leave to file and maintain under seal the contemporaneously filed

Rule 45 Motion to Compel Compliance With Subpoena (“Motion to Compel”).

          The Court should permit filing under seal because in order to demonstrate the merits of

Grace’s argument, Grace’s Motion to Compel quotes former Vertellus1 CEO Richard Preziotti’s


1
    Plaintiffs Vertellus Holdings LLC, Vertellus Integrated Pyridines LLC, Vertellus LLC,
Case 1:99-mc-09999 Document 1152 Filed 10/15/20 Page 2 of 3 PageID #: 115963




July 30, 2020 and August 21, 2020 depositions that Vertellus has deemed to contain information

that is Confidential pursuant to the Stipulated Protective Order in the Underlying Case. Because

Vertellus is the primary party designating the subject information confidential, Grace requests

the opportunity to meet and confer with Vertellus before submitting a redacted, public version of

the Motion to Compel as required by the Administrative Procedures Governing

Filing and Service by Electronic Means of this Court.

          WHEREFORE, Grace respectfully requests that the Court grant this Motion and maintain

the Motion to Compel under seal up to and including October 21, 2020, at which point Grace

will file a redacted, public version of the Motion to Compel, and for all other just and proper

relief.

                                                     Respectfully submitted,


Dated: October 15, 2020                                 /s/ Darek S. Bushnaq
                                                     Darek S. Bushnaq (Del. Bar No. 5596)
                                                     VENABLE LLP
                                                     1201 North Market Street
                                                     Suite 1400
                                                     Wilmington, Delaware 19801
                                                     T: (302) 298-3535
                                                     F: (302) 298-3550
                                                     DSBushnaq@Venable.com

                                                     Attorney for Petitioner W. R. Grace & Co.-
                                                     Conn.




Vertellus Specialty Chemicals (Nantong) Co., Ltd, and Vertellus Shanghai Trading Co., Ltd.
Case 1:99-mc-09999 Document 1152 Filed 10/15/20 Page 3 of 3 PageID #: 115964




                                CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on this 15th day of October, 2020, a copy of the foregoing was served
on the following persons via Certified Mail, Return Receipt Requested:

 Black Diamond Capital Management, L.L.C.           Jeffrey H. Zaiger
 Serve on Resident Agent:                           Judd Lindenfeld
        The Corporation Trust Company               Zaiger LLC
                                                    432 Park Avenue, Suite 19A
        Corporation Trust Center
                                                    New York, New York 10022
        1209 Orange Street                          Tel: (917) 572-7701
        Wilmington, Delaware 19801                  Attorneys for Black Diamond Capital
 Respondent                                         Management, L.L.C.


AND I FURTHER CERTIFY that on this 15th day of October, 2020, a copy of the foregoing was
served via regular mail and email upon:

       Andrew Jay Graham                                 Deborah Pollack-Milgate
       Philip M Andrews                                  Jessica Lindemann
       Justin Akihiko Redd                               Leah Seigel
       Kramon and Graham PA                              Barnes and Thornburg LLP
       One South St Ste 2600                             11 S. Meridian St.
       Baltimore, MD 21202                               Indianapolis, IN 46204
       410-752-6030 (t)                                  317-231-7339 (t)
       410-539-1269 (f)                                  317-231-7433 (f)
       agraham@kg-law.com                                dpollackmilgate@btlaw.com
       pandrews@kg-law.com                               jlindemann@btlaw.com
       jredd@kg-law.com                                  lseigel@btlaw.com

       Michael D Bonanno                                 Mike McNally
       Scott L Watson                                    Delk McNally LLP
       Quinn Emanuel Urquhart and Sullivan LLP           211 South Walnut Street
       1300 I St. NW Ste. 900                            Muncie, IN 47305
       Washington, DC 20005                              765-896-9495 (t)
       202-538-8000 (t)                                  888-453-0545 (f)
       202-538-8100 (f)                                  mcnally@delkmcnally.com
       mikebonanno@quinnemanuel.com
       scottwatson@quinnemanuel.com
Attorneys for Plaintiffs in the Underlying Action

                                                      /s/ Darek S. Bushnaq
                                                    Darek S. Bushnaq
